                 Case 20-33801 Document 40 Filed in TXSB on 07/31/20 Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    DENBURY RESOURCES INC., et al.,1                                )     Case No. 20-33801 (DRJ)
                                                                    )
                                       Debtors.                     )     (Jointly Administered)
                                                                    )     (Emergency Hearing Requested)

                                 NOTICE OF ELECTRONIC HEARING

             On July 30, 2020, the above-referenced debtors (collectively, the “Debtors”) commenced

these chapter 11 cases.

             A hearing is set for July 31, 2020 at 7:30 a.m. prevailing Central Time before Judge Jones

at the United States Bankruptcy Court, Houston, Texas to consider:

                    Creditor Matrix Motion - Debtors’ Emergency Motion for Entry of an Order
                     (I) Authorizing the Debtors to File a Consolidated List of Creditors and a
                     Consolidated List of the 30 Largest Unsecured Creditors, (II) Waiving the
                     Requirement to File a List of Equity Security Holders, (III) Authorizing the Debtors
                     to Redact Certain Personal Identification Information, and (IV) Granting Related
                     Relief [Docket No. 5];
                    Wages Motion - Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
                     the Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation, and
                     Reimbursable Expenses and (B) Continue Employee Benefits Programs and
                     (II) Granting Related Relief [Docket No. 8];
                    Taxes Motion - Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
                     the Payment of Certain Prepetition and Postpetition Taxes and Fees and
                     (II) Granting Related Relief [Docket No. 12];


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Denbury Resources Inc. (7835); Denbury Air, LLC (7621); Denbury Brookhaven Pipeline
      Partnership, LP (6322); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing, Inc.
      (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green Pipeline-North Dakota, LLC (7725);
      Denbury Green Pipeline-Riley Ridge, LLC (2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf
      Coast Pipelines, LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury Operating
      Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury Thompson Pipeline, LLC (0976); Encore
      Partners GP Holdings, LLC (N/A); Greencore Pipeline Company, LLC (9605); Plain Energy Holdings, LLC
      (0543). The location of Debtor Denbury Resources Inc.’s principal place of business and the Debtors’ service
      address in these chapter 11 cases is 5320 Legacy Drive, Plano, Texas 75024.
    Case 20-33801 Document 40 Filed in TXSB on 07/31/20 Page 2 of 7




         Cash Management - Debtors’ Emergency Motion for Entry of Interim and Final
          Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
          Management System and Maintain Existing Bank Accounts, (B) Continue to
          Perform Intercompany Transactions, and (C) Maintain Existing Business Forms
          and (II) Granting Related Relief [Docket No. 9];
         Surety Bond Motion - Debtors’ Emergency Motion for Entry of an Order (I)
          Authorizing the Debtors to Continue Their Surety Bond Program and (II) Granting
          Related Relief [Docket No. 14];
         Insurance Motion - Debtors’ Emergency Motion for Entry of an Order
          (I) Authorizing the Debtors to (A) Continue Insurance Coverage Entered into
          Prepetition and Satisfy Prepetition Obligations Related Thereto, (B) Renew,
          Amend, Supplement, Extend, or Purchase Insurance Policies, and (II) Granting
          Related Relief [Docket No. 25];
         Utilities Motion - Debtors’ Emergency Motion for Entry an Order (I) Approving
          the Debtors’ Proposed Adequate Assurance of Payment for Future Utility Services,
          (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing
          Services, (III) Approving the Debtors’ Proposed Procedures for Resolving
          Additional Assurance Requests, (IV) Authorizing Certain Fee Payments for
          Services Performed, and (V) Granting Related Relief [Docket No. 13];
         Lienholders Motion - Debtors’ Emergency Motion for Entry of Interim and Final
          Orders (I) Authorizing the Payment of Specified Lienholder and Other Trade
          Claims, (II) Confirming Administrative Expense Priority of Outstanding Orders,
          and (III) Granting Related Relief [Docket No. 6];
         Equity Trading Motion - Debtors’ Emergency Motion for Entry of Interim and
          Final Orders (I) Approving Notification and Hearing Procedures for Certain
          Transfers of an Declarations of Worthlessness with Respect to Common Stock, and
          (II) Granting Related Relief [Docket No. 10];
         Hedging Motion - Debtors’ Emergency Motion for Entry of Interim and Final
          Orders (I) Authorizing the Debtors to (A) Perform Under and/or Amend
          Prepetition Hedges, (B) Enter Into, and Perform Under Postpetition Hedges,
          (C) Grant Liens and Superpriority         Administrative Expense Claims, and
          (II) Granting Related Relief [Docket No. 27];
         Royalty Motion - Debtors’ Emergency Motion for Entry of an Order (I)
          Authorizing Mineral Payments, Working Interest Disbursements, and Non-
          Operating Working Interest Expenses and (II) Granting Related Relief
          [Docket No. 11];
         DIP Motion - Debtors’ Emergency Motion for Entry of Interim and Final Orders
          (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the
          Use of Cash Collateral, (III) Granting Adequate Protection to the Prepetition
          Secured Parties, (IV) Granting Liens and Superpriority Claims, (V) Modifying the
          Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
          [Docket No. 37];

                                          2
            Case 20-33801 Document 40 Filed in TXSB on 07/31/20 Page 3 of 7




                Scheduling Motion - Debtors’ Emergency Motion for Entry of an Order
                 (I) Scheduling A Combined Disclosure Statement Approval and Plan Confirmation
                 Hearing, (II) Conditionally Approving the Disclosure Statement, (III) Establishing
                 Plan and Disclosure Statement Objection and Reply Deadlines and Related
                 Procedures, (IV) Approving the Solicitation Procedures, (V) Approving the
                 Combined Notice, and (VI) Waiving the Requirements That the U.S. Trustee
                 Convene A Meeting of Creditors and the Debtors File Schedules and Sofas
                 [Docket No. 26].

Electronic Appearances:

        Please note that on March 24, 2020, through the entry of General Order 2020-10, the Court

invoked the Protocol for Emergency Public Health or Safety Conditions. The Order may be found

at:         https://www.txs.uscourts.gov/sites/txs/files/Bankruptcy%20General%20Order%202020-

04%20Adoption%20of%20Contingency%20Plan_0.pdf.

                 Therefore, all persons will appear telephonically and also may appear via video at this

hearing using the Court’s electronic conference systems.

        The Court will simultaneously use two technology methods to conduct electronic hearings.

One method will provide audio communication. The other will provide video access to exhibits

and materials presented to the Court. If a party wants to both view the documents presented to the

Court and hear the proceeding, the party must 1) dial in through the audio system, and 2) log into

the Court’s video via join.me.

Audio Communication

        Audio communication will conducted by use of the Court’s regular dial-in number:

+1 (832) 917-1510. At the start of the call, the caller will be asked to enter a six-digit conference code.

The six-digit conference code for this hearing is Judge Jones’s conference room number: 205691. Each

caller shall be responsible for its own long-distance charges.

        Parties are encouraged to review the Court’s procedures for telephonic appearances located at

https://www.txs.uscourts.gov/sites/txs/files/Court%20Procedures%20-%202-1-2020.pdf.


                                                    3
         Case 20-33801 Document 40 Filed in TXSB on 07/31/20 Page 4 of 7



       Attorneys, witnesses, and parties-in-interest wishing to participate in the hearing must connect

to each hearing by audio communication. Any person who wishes to attend the hearing may also dial

in to the audio conference dial-in number.

       Each person who speaks at the electronic hearing should be prepared to restate that person’s

name each time that the person speaks in order to assist any transcriber of the audio recording.

Video Communication:

       The Debtors will offer evidence and demonstrative exhibits from a remote location. Parties

may participate in electronic hearings by use of an internet connection.           The internet site is

www.join.me. A join.me application is available for download to computers. Persons connecting by

mobile device will need to download the free join.me application.

       Once connected to join.me, a participant must select “Join a Meeting.” The code for joining

this hearing before Judge Jones is “JudgeJones”. In the next screen, participants should enter their

name in the lower left-hand corner. Then, click “Notify” to join the conference.

       In addition to seeking the admission of certain exhibits, the Debtors will provide the Court with

an overview of the case through a PowerPoint presentation. Any exhibit offered by the Debtors will

be filed on the Court’s docket. Any party may also obtain an electronic copy of the exhibits by request

to counsel to the Debtors.

       If any party wishes to offer exhibits, it is recommended that these exhibits be filed on CM/ECF.

Each exhibit should be filed as a separate attachment to an Exhibit List in compliance with Bankruptcy

Local Rule for the Southern District of Texas 9013-2.

       Witnesses presented by the Debtors will appear via audio and video connection. Any person

wishing to examine the witness will be permitted to do so during the hearing.

       All documents filed in these chapter 11 cases are available free of charge by visiting

https://dm.epiq11.com/Denbury, or by calling 855-917-3570. Copies of any pleadings may be


                                                   4
        Case 20-33801 Document 40 Filed in TXSB on 07/31/20 Page 5 of 7




obtained by visiting the Court’s website at https://ecf.txsb.uscourts.gov in accordance with the

procedures and fees set forth therein.




                                               5
             Case 20-33801 Document 40 Filed in TXSB on 07/31/20 Page 6 of 7




Houston, Texas
July 31, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Vienna F. Anaya (TX Bar No. 24091225)        Joshua A. Sussberg, P.C. (pro hac vice admission pending)
Victoria Argeroplos (TX Bar No. 24105799)    Christopher J. Marcus, P.C. (pro hac vice admission pending)
1401 McKinney Street, Suite 1900             Rebecca Blake Chaikin (pro hac vice admission pending)
Houston, Texas 77010                         601 Lexington Avenue
Telephone:      (713) 752-4200               New York, New York 10022
Facsimile:      (713) 752-4221               Telephone:      (212) 446-4800
Email:          mcavenaugh@jw.com            Facsimile:      (212) 446-4900
               vanaya@jw.com                 Email:          joshua.sussberg@kirkland.com
               vargeroplos@jw.com                            christopher.marcus@kirkland.com
                                                             rebecca.chaikin@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                    -and-

                                             David L. Eaton (pro hac vice admission pending)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           david.eaton@kirkland.com

                                             Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession
        Case 20-33801 Document 40 Filed in TXSB on 07/31/20 Page 7 of 7




                                     Certificate of Service

        I certify that on July 31, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
